{¶ 29} I respectfully dissent. Because the exceptions found in R.C.2744.02(B) are remedial in nature; therefore, to be liberally construed, I would find the alleged failure of the bus driver to supervise student passengers with special needs does fall within the plain and ordinary meaning of "operation of a motor vehicle" for purpose of the tort immunity exception. Accordingly, I would affirm the judgment of the trial court. *Page 13 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is reversed. Costs assessed to appellee. *Page 1